Citation Nr: 1236425	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to July 31, 2012, and to a rating higher than 40 percent since.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 0 percent, i.e., noncompensable rating that was then in effect for the Veteran's bilateral (right and left ear) hearing loss.

As support for his claim for a higher (compensable) rating for this disability, in February 2012 he testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, i.e., a Travel Board hearing.

Because, however, the claim required further development before being decided on appeal, in May 2012 the Board remanded the claim to the RO via the Appeals Management Center (AMC) - primarily to obtain additional treatment records since May 2009 and to have the Veteran undergo another VA compensation examination to reassess the severity of his hearing loss.

He had this VA compensation examination on July 31, 2012, and after considering the results of it and the other evidence of record, the AMC issued a decision in September 2012 granting a higher 40 percent rating for the bilateral hearing loss, retroactively effective from July 31, 2012, so the date of that VA examination.  The Veteran since has continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating absent express indication to the contrary).  Hence, this appeal now concerns whether he was entitled to a rating higher than 0 percent (so a compensable rating) prior to July 31, 2012, and whether he has been entitled to a rating higher than 40 percent since.

Unfortunately, still further development of the claim is required before making this determination, so the Board is again remanding the claim to the RO via the AMC.


REMAND

Although the AMC increased the rating for the bilateral hearing loss from 0 to 40 percent following and as a result of the prior remand, some, though not all, of the Board's May 2012 remand directives were not completed, and the Veteran is entitled to this compliance as a matter of law.  This compliance is mandatory, not discretionary, and the Board itself commits error in failing to ensure this compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another remand is required.

In the prior May 2012 remand, the Board instructed the RO/AMC to arrange for a VA compensation examination to reassess the severity of the bilateral hearing loss and to obtain all outstanding VA and/or private medical records pertaining to evaluation or treatment of this disability since May 2009.  The Veteran, as mentioned, had the VA compensation examination in July 2012, and the AMC wrote to him that same month asking for information regarding any treatment he had received for his hearing loss, but he did not respond.  In its September 2012 supplemental statement of the case (SSOC), the AMC indicated it had nonetheless considered treatment records from the San Francisco VA Medical Center (VAMC) for the period from May 2009 through September 2012, so from the time requested until the present.  Unfortunately, though, these records are not in the claims file, either the physical or electronic ("Virtual VA) file, and it is essential the Board have opportunity to consider these records, just as the AMC apparently has.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA adjudicators have constructive, even if not actual, notice and possession of these additional records since generated and maintained within VA's healthcare system, so even though not physically in the claims file).  These VA records must be associated with the Veteran's physical or Virtual VA file, so the Board in turn has access to them.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain all VA or other (private, etc.) medical records pertaining to evaluation or treatment of the hearing loss since May 2009, including, as apparently already has been done, the records from the local VAMC in San Francisco.  But in addition to obtaining or considering these records, such as in the September 2012 SSOC, they also need to be associated with the Veteran's claims file, either the physical or Virtual VA file so the Board has opportunity to consider them.

2.  If higher ratings prior to and since July 31, 2012, are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


